CLD-152                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1009
                                       ___________

                           IN RE: FREDERICK H. BANKS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
               United States District Court for the Northern District of Ohio
    (Related to W.D. Pa. Civ. No. 15-cv-01583 and N.D. Ohio Civ. No. 19-cv-02315)
                       ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  March 26, 2020
               Before: JORDAN, KRAUSE, and MATEY, Circuit Judges

                              (Opinion filed: April 1, 2020)
                                      _________

                                        OPINION *
                                        _________

PER CURIAM

       Petitioner Frederick Banks has filed a mandamus petition in this Court seeking,

among other things, to require the review of his document titled “Articles of

Impeachment.” As Respondents, he names Chief Judge Patricia A. Gaughan, United


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             1
States District Court for the Northern District of Ohio; Judge Arthur J. Schwab, United

States District Court for the Western District of Pennsylvania; Nancy Pelosi, Speaker of

the United States House of Representatives; Jerrold Nadler, 1 Chair of the House Judiciary

Committee; and Michael J. Machen, Esquire. As we understand it, this mandamus filing

refers to two separate proceedings, as described below.

         First, Banks presents “Article I-Conspiracy to Obstruct Justice,” purportedly on

behalf of the United States House of Representatives, regarding case activity in Laurel

Michelle Schlemmer v. Central Intelligence Agency, W.D. Pa. Civ. No. 15-cv-01583.

Banks explains that he filed a habeas petition under 28 U.S.C. § 2241 on Schlemmer’s

behalf, with letter notification to Schlemmer and her attorney. Because her attorney

denied prior knowledge of the habeas filing to the court yet also informed the FBI of

Banks’s letter, Banks filed a contempt motion against the attorney. The District Court

denied Banks’s motion by text entry. Ultimately, the District Court dismissed the § 2241

habeas petition and denied Banks’s motion to reopen. Alleging that a conspiracy existed

between the District Court judge and Schlemmer’s attorney, Banks asks us to vacate the

denial of his motion to reopen and hold the attorney in contempt.

         Second, Banks presents “Article II–Libel and Obstruction of Justice” concerning a

§ 2241 habeas petition that he filed in the United States District Court for the Northern

District of Ohio, Banks v. NASA, et al., N.D.Ohio Civ. No. 19-cv-02315. He contends

that the District Court erroneously found that his habeas petition was frivolous. Banks


1
    Banks identified Nadler by his title but named
                                                2 “Eric” Nadler in his petition.
also accuses the District Court of libel, corruption, and obstruction of justice by ordering

court staff to remove the name of a prominent climate activist as a co-petitioner in his

case, by unconstitutionally suspending the writ of habeas corpus, and by falsely holding

his name in a bad light.

       Mandamus is an extraordinary and drastic form of relief. See In re Diet Drugs

Prods. Liab. Litig., 418 F.3d 372, 378-79 (3d Cir. 2005). A petitioner must show that he

has (i) no other adequate means of obtaining the desired relief and (ii) a “clear and

indisputable” right to issuance of the writ. See Haines v. Liggett Group, Inc., 975 F.2d
81, 89 (3d Cir. 1992) (citing Kerr v. United States District Court, 426 U.S. 394, 403

(1976)).

       Concerning the Schlemmer case, we decline to exercise our mandamus power

because mandamus is not a substitute for appeal. See Cheney v. U.S. Dist. Court,

542 U.S. 367, 380-81 (2004); Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Banks

cannot claim that he has no other way of obtaining relief concerning the District Court’s

denial of his contempt motion and motion to reopen, where he had adequate opportunity

to appeal. See In re Briscoe, 448 F.3d 201, 212-13 (3d Cir. 2006). 2

       As for his habeas action filed in the Northern District of Ohio, Banks also seeks to

substitute mandamus relief for an appeal. He faces another obstacle as well: we have no

independent basis to exercise our supervisory authority over that court by way of

mandamus. Under the All Writs Act, 28 U.S.C. § 1651(a), this Court has jurisdiction to


                                              3
issue a writ of mandamus “in aid of” its potential appellate jurisdiction. See United

States v. Christian, 660 F.2d 892, 894 (3d Cir. 1981) (explaining that, “[b]efore

entertaining” a petition for a writ of mandamus, “we must identify a jurisdiction that the

issuance of the writ might assist”). To the extent that Banks anticipates this jurisdictional

issue and requests transfer of his mandamus petition to the Court of Appeals for the Sixth

Circuit, we decline to do so, as it would not be in the interest of justice to do so under

28 U.S.C. § 1631.

         Finally, to the extent that Banks seeks to compel an officer or employee of the

United States to review of his “Articles of Impeachment,” upon consideration of the

mandamus principles set forth above, we decline to transfer the matter to a district court

to be treated as a mandamus action under 28 U.S.C. § 1361.

         Accordingly, we will deny Banks’s mandamus petition.




2
    Indeed, Banks filed a notice of appeal, docketed at C.A. No. 19-3778.
                                               4